DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “among the intermediate rings”, “the axial direction”, “the upper intermediate ring”, and “the lower intermediate ring”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the outer surface of the intermediate ring”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Rejection 1
Claims 1-4, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith US 20190285209 in view of Takaharu et al. JP2003003988 and Matsuki et al. JP2010169102.
Regarding claim 1, Smith discloses: 
A vacuum pump (Fig 1: 2) comprising: 
a first flange (Fig 3: 34) and a second flange (40), each having a central opening (14 and 18), the flanges being ring- shaped and disposed opposedly to each other (34 and 40 ring shaped); 
at least one intermediate ring (50), each of the at least one intermediate ring corresponding to the opening of the first flange and the opening of the second flange (50 corresponds with 18 and 14), having a central opening , and being disposed between the first flange and the second flange (52 is between 34 and 40); 
O-rings (22 and 24), the O-rings being respectively disposed between the first flange and the at least one intermediate ring (22 between 34 and 50) and between the at least one intermediate ring and the second flange (24 between 40 and 50); 
airtightness keeping means (26 and holes), the airtightness keeping means including 
positioning members (26), the positioning members being disposed so as to sequentially penetrate through positioning holes provided on the first flange, the at least one intermediate ring, and the second flange (Holes in 40, 50, 34).
However, Smith is silent as to: 
a plurality of elastic members, each of the plurality of elastic member being disposed such that the plurality of elastic member are circumferentially spread both between the first flange and the at least one intermediate ring and between the at least one intermediate ring and the second flange. 
From the same field of endeavor, Takaharu teaches: 
a first flange (Fig 1: 1b)
a intermediate ring (3b)
a second flange 
a elastic member (Fig 1; line 356- 362 of translation: 11 that has holes 12), the elastic member being disposed circumferentially between the first flange and the at least one intermediate ring (Fig 1: 11 between 1b and 3b). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Smith to the teachings of Takaharu where an elastic member is disposed between each flange and ring around the bolt between the flanges and intermediate ring to reduce the vibration transmitted from the vacuum pump body to the device (Line 32-44 of translated document). 
The combination would result in a plurality of elastic members, each of the plurality of elastic member being disposed such that the plurality of elastic member are circumferentially spread both between the first flange and the at least one intermediate ring and between the at least one intermediate ring and the second flange.
From the same field of endeavor, Matsuki teaches that two elastic materials (Fig 3; line 161 of translated reference; 20 and 30) can create a seal together between two surfaces (5 and 6). Matsuki’s teaching further justifies that it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Takaharu to have a double rubber elastic seal between the flanges and rings around the bolt of smith to have the added benefit to improve the performance of the gasket seal (Line 92-94 of translated document)
Regarding claim 2, Smith discloses all of the above limitations. However, Smith is silent as to:
wherein the elastic member is substantially cylindrical or prismatic.

wherein the elastic member is substantially cylindrical or prismatic (Line 334 of English translation: Cylindrical elastic member).
This claim is covered by the modification made in claim 1.
Regarding claim 3, Smith discloses:
wherein the O-ring is a composite member formed by coating an outer surface of a core made of silicon rubber with fluorocarbon rubber (Par 33: 22 and 24 are made from a elastomer).
Regarding claim 4, Smith discloses:
wherein the first flange and the second flange have recesses for positioning the O-rings at places in which the O-rings (Fig 3: 34 and 40 have recess where the 22 and 24 are inserted).
However, Smith is silent as to: 
wherein the first flange and the second flange have recesses for positioning the elastic members at places in which the elastic members are disposed.
From the same field of endeavor, Takaharu teaches: 
wherein the first flange and the second flange have recesses for positioning and the elastic members at places in which the elastic members are disposed (Fig 1: 11 is held by 1b and 3b).
This claim is covered by the modification made in claim 1.
Regarding claim 7, Smith discloses:
wherein the first flange (Fig 4: 34) includes: an annular part (60) having an inner surface (Inner face facing 50) disposed over an outer surface (Surface of 50 that faces 60) of the at least one intermediate ring; and 
a flange part (66), 
the flange part extending outward from one end face of the annular part (66 extends from section of 60).
However, Smith is silent as to:
a flange part on which the elastic members and the positioning members are disposed.
From the same field of endeavor, Takaharu teaches: 
a flange part on which the elastic members and the positioning members are disposed (11 on the flange 1b).
This claim is covered by the modification made in claim 1.
Regarding claim 11, Smith discloses:
wherein the outer surface of the intermediate ring (Fig 4: Outer surface of 50 that faces the flange 60 and 66) includes a collar portion (56) extending outward from a part of the outer surface (56 extends away from outer surface). 
However, Smith is silent as to:
the elastic member is in contact with the outer surface of the collar portion.
From the same field of endeavor, Takaharu teaches: 
the elastic member (Fig 1; line 356- 362 of translation: 11 that has holes 12).
This claim is covered by the modification made in claim 1.
the elastic member is in contact with the outer surface of the collar portion. The elastic member would be exposed in the space between the plates of Smith.
Regarding claim 12, Smith discloses:
A vacuum-pump damper (Fig 1: 10) for keeping airtightness between a vacuum chamber (4) and a vacuum pump (2) for evacuating the vacuum chamber, the vacuum-pump damper comprising: 
a first flange (Fig 3: 34) and a second flange (40), each having a central opening (14 and 18), the flanges being ring- shaped and disposed opposedly to each other (34 and 40 ring shaped); 
at least one intermediate ring (50), each of the at least one intermediate ring corresponding to the opening of the first flange and the opening of the second flange (50 corresponds with 18 and 14), having a central opening (52), and being disposed between the first flange and the second flange (52 is between 34 and 40); 
O-rings (22 and 24), the O-rings being respectively disposed between the first flange and the at least one intermediate ring (22 between 34 and 50) and between the at least one intermediate ring and the second flange (24 between 40 and 50); 
airtightness keeping means (26 and holes), the airtightness keeping means including 
positioning members (26), the positioning members being disposed so as to sequentially penetrate through positioning holes provided on the first flange, the at least one intermediate ring, and the second flange (Holes in 40, 50, 34).
However, Smith is silent as to: 
a plurality of elastic members, each of the plurality of elastic member being disposed such that the plurality of elastic member are circumferentially spread both between the first flange and the at least one intermediate ring and between the at least one intermediate ring and the second flange. 
From the same field of endeavor, Takaharu teaches: 
a first flange (Fig 1: 1b)
a intermediate ring (3b)
a second flange (4)
a plurality of elastic members (Fig 1; line 356- 362 of translation: 11 that has holes 12), each of the plurality of elastic member being disposed such that the plurality of elastic member are circumferentially spread both between the first flange and the at least one intermediate ring (Fig 1: 11 between 1b and 3b). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Smith to have the elastic member’s disposed between each flange and ring in the open spaces as taught by Takaharu to reduce the vibration transmitted from the vacuum pump body to the device (Line 32-44 of translated document).
each of the plurality of elastic member being disposed such that the plurality of elastic member are circumferentially spread both between the at least one intermediate ring and the second flange.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith US 20190285209, Matsuki et al. JP2010169102, and Takaharu et al. JP2003003988, as applied to claim 1 above, and further in view of Ueno et al. US 20090081040.
Regarding claim 5, Smith discloses:
wherein from among a positioning recess for positioning the O-ring (Fig 3: 40 have recess where the 22 are inserted) provided between the first flange and the at least one intermediate ring (Fig 3: 34 have recess where the 22 is inserted between 50 and 34) and 
a positioning recess for positioning the O-ring provided (Fig 3: 40 have recess where the 24 are inserted) between the second flange and the at least one intermediate ring (Fig 3: 40 have recess where the 24 is inserted between 50 and 40).
However, Smith is silent as to:
one of the positioning recesses positions the O-ring such that a spring constant in an axial direction is smaller than a spring constant in a radial direction, and 
the other positioning recess positions the O-ring such that a spring constant in the radial direction is smaller than a spring constant in the axial direction.
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith US 20190285209, Matsuki et al. JP2010169102, and Takaharu et al. JP2003003988, as applied to claim 1 above, and further in view of Hamochi US 20120128484.
Regarding claim 6, Smith discloses:
the at least one intermediate ring opposed to the mounting holes has notches (Fig 3: Space between 36 and 60).
However, Smith is silent as to:
wherein one of the first flange and the second flange has mounting holes for mounting fixing screws for fixation to a vacuum chamber (Fig 1a: 28 mounts the damper to the other parts of the pump).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Smith to have the bolt and hole mounting method of Hamochi as another way of securing the damping device to the pump to suppress the vibrations of the pump (Par 68).
The combination would result in: the at least one intermediate ring opposed to the mounting holes has notches for releasing heads of the fixing screws when the fixing screws are mounted, the notches being provided at a point corresponding to the mounting holes.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith US 20190285209, Matsuki et al. JP2010169102, and Takaharu et al. JP2003003988, as applied to claim 1 above, and further in view of Quartarone et al. US 20110254263.
Regarding claim 8, Smith discloses all of the above limitations. However, Smith is silent as to:
wherein the at least one intermediate ring comprises multiple intermediate rings stacked in an axial direction of the first flange, 
the first flange partially includes an annular part having an inner surface disposed over outer surfaces of the intermediate rings, and 
the vacuum pump further comprises a second O-ring between the outer surface of the intermediate ring and the inner surface of the annular part.
From the same field of endeavor, Quartarone teaches: 
wherein the at least one intermediate ring comprises multiple intermediate rings stacked (Fig 5: 519 and 543 are an intermediate ring stack) in an axial direction of the first flange (Stacked in the direction of 505), 
the first flange partially includes an annular part having an inner surface disposed over outer surfaces of the intermediate rings (505 has an inner surface over the outer surface of rings 519 and 543), and 
the vacuum pump further comprises a second O-ring between (531) the outer surface of the intermediate ring and the inner surface of the annular part (531 between 505 and 543).

Regarding claim 9, Smith discloses all of the above limitations. However, Smith is silent as to:
wherein from among the intermediate rings stacked in the axial direction of the first flange, 
the upper intermediate ring partially includes an annular part having an inner surface-6- disposed over an outer surface of the intermediate ring disposed under the upper intermediate ring, and 
the vacuum pump further comprises a second O-ring between the outer surface of the lower intermediate ring and the inner surface of the annular part.
From the same field of endeavor, Quartarone teaches: 
wherein from among the intermediate rings stacked in the axial direction of the first flange (Fig 5: 519 and 543 are an intermediate ring stack), 
the upper intermediate ring (543) partially includes an annular part having an inner surface-6- disposed over an outer surface of the intermediate ring disposed under the upper intermediate ring (545 connects to 519), and 
the vacuum pump further comprises a second O-ring (541) between the outer surface of the lower intermediate ring and the inner surface of the annular part (541 between 543 and 519).

Regarding claim 10, Smith discloses all of the above limitations. However, Smith is silent as to:
wherein the inner surface of the annular part has a plurality of protrusions spread in a circumferential direction of the inner surface, 
the protrusions extending toward the second O- ring.
From the same field of endeavor, Quartarone teaches: 
wherein the inner surface of the annular part has a plurality of protrusions spread in a circumferential direction of the inner surface (Fig 1B; Par 25: 113a), 
the protrusions extending toward the second O- ring (Fig 1B; Par 25: 113a).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Smith to have the teeth protrusions on the rings and flanges to provide a tight fit when there is a minimum compression (Par 32).

Rejection 2
Claims 1-4, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith US 20190285209 in view of Matsuki et al. JP2010169102.
Regarding claim 1, Smith discloses: 
A vacuum pump (Fig 1: 2) comprising: 
a first flange (Fig 3: 34) and a second flange (40), each having a central opening (14 and 18), the flanges being ring- shaped and disposed opposedly to each other (34 and 40 ring shaped); 
at least one intermediate ring (50), each of the at least one intermediate ring corresponding to the opening of the first flange and the opening of the second flange (50 corresponds with 18 and 14), having a central opening (52), and being disposed between the first flange and the second flange (52 is between 34 and 40); 
O-rings (22 and 24), the O-rings being respectively disposed between the first flange and the at least one intermediate ring (22 between 34 and 50) and between the at least one intermediate ring and the second flange (24 between 40 and 50); 
airtightness keeping means (26 and holes), the airtightness keeping means including 
positioning members (26), the positioning members being disposed so as to sequentially penetrate through positioning holes provided on the first flange, the at least one intermediate ring, and the second flange (Holes in 40, 50, 34).
However, Smith is silent as to: 
a plurality of elastic members, each of the plurality of elastic member being disposed such that the plurality of elastic member are circumferentially spread both between the first flange and the at least one intermediate ring and between the at least one intermediate ring and the second flange. 
two elastic materials (Fig 3; line 161 of translated reference; 20 and 30) can create a seal together between two surfaces (5 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Smith to have an extra seal in between the o rings and bolts in between both flanges and intermediate ring to improve the performance of the gasket seal (Line 92-94 of translated document)
The combination would result in a plurality of elastic members, each of the plurality of elastic member being disposed such that the plurality of elastic member are circumferentially spread both between the first flange and the at least one intermediate ring and between the at least one intermediate ring and the second flange.
Regarding claim 2, Smith discloses all of the above limitations. However, Smith is silent as to:
wherein the elastic member is substantially cylindrical or prismatic.
From the same field of endeavor, Matsuki teaches: 
wherein the elastic member is substantially cylindrical or prismatic (Fig 1: Cylindrical members 20 and 30).
This claim is covered by the modification made in claim 1.
Regarding claim 3, Smith discloses:
wherein the O-ring is a composite member formed by coating an outer surface of a core made of silicon rubber with fluorocarbon rubber (Par 33: 22 and 24 are made from a elastomer).
Regarding claim 4, Smith discloses:
wherein the first flange and the second flange have recesses for positioning the O-rings at places in which the O-rings (Fig 3: 34 and 40 have recess where the 22 and 24 are inserted).
However, Smith is silent as to: 
wherein the first flange and the second flange have recesses for positioning the O-rings and the elastic members at places in which the elastic members are disposed.
From the same field of endeavor, Matsuki teaches that two elastic materials (Fig 3; line 161 of translated reference; 20 and 30) can create a seal together between two surfaces (5 and 6).
This claim is covered by the modification made in claim 1.
The combination would result in: wherein the first flange and the second flange have recesses for positioning the O-rings and the elastic members at places in which the elastic members are disposed.
Regarding claim 7, Smith discloses:
wherein the first flange (Fig 4: 34) includes: an annular part (60) having an inner surface (Inner face facing 50) disposed over an outer surface (Surface of 50 that faces 60) of the at least one intermediate ring; and 
a flange part (66), 
the flange part extending outward from one end face of the annular part (66 extends from section of 60).
However, Smith is silent as to:
a flange part on which the elastic members and the positioning members are disposed.
From the same field of endeavor, Matsuki teaches that two elastic materials (Fig 3; line 161 of translated reference; 20 and 30) can create a seal together between two surfaces (5 and 6).
This claim is covered by the modification made in claim 1.
The combination would result in: a flange part on which the elastic members and the positioning members are disposed.
This claim is covered by the modification made in claim 1.
Regarding claim 11, Smith discloses:
wherein the outer surface of the intermediate ring (Fig 4: Outer surface of 50 that faces the flange 60 and 66) includes a collar portion (56) extending outward from a part of the outer surface (56 extends away from outer surface). 
However, Smith is silent as to:
the elastic member is in contact with the outer surface of the collar portion.
From the same field of endeavor, Matsuki teaches: 
the elastic member ((Fig 3; line 161 of translated reference; 20 and 30)
This claim is covered by the modification made in claim 1.
The combination would result in the elastic member is in contact with the outer surface of the collar portion. The elastic member would be exposed in the space between the plates of Smith.
Regarding claim 12, Smith discloses:
A vacuum-pump damper (Fig 1: 10) for keeping airtightness between a vacuum chamber (4) and a vacuum pump (2) for evacuating the vacuum chamber, the vacuum-pump damper comprising: 
a first flange (Fig 3: 34) and a second flange (40), each having a central opening (14 and 18), the flanges being ring- shaped and disposed opposedly to each other (34 and 40 ring shaped); 
at least one intermediate ring (50), each of the at least one intermediate ring corresponding to the opening of the first flange and the opening of the second flange (50 corresponds with 18 and 14), having a central opening (52), and being disposed between the first flange and the second flange (52 is between 34 and 40); 
O-rings (22 and 24), the O-rings being respectively disposed between the first flange and the at least one intermediate ring (22 between 34 and 50) and between the at least one intermediate ring and the second flange (24 between 40 and 50); 
airtightness keeping means (26 and holes), the airtightness keeping means including 
positioning members (26), the positioning members being disposed so as to sequentially penetrate through positioning holes provided on the first flange, the at least one intermediate ring, and the second flange (Holes in 40, 50, 34).
However, Smith is silent as to: 
a plurality of elastic members, each of the plurality of elastic member being disposed such that the plurality of elastic member are circumferentially spread both between the first flange and the at least one intermediate ring and between the at least one intermediate ring and the second flange. 
From the same field of endeavor, Matsuki teaches that two elastic materials (Fig 3; line 161 of translated reference; 20 and 30) can create a seal together between two surfaces (5 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Smith to have an extra seal in between the o rings and bolts in between both flanges and intermediate ring to improve the performance of the gasket seal (Line 92-94 of translated document)
The combination would result in a plurality of elastic members, each of the plurality of elastic member being disposed such that the plurality of elastic member are circumferentially spread both between the first flange and the at least one intermediate ring and between the at least one intermediate ring and the second flange.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith US 20190285209 and Matsuki et al. JP2010169102, as applied to claim 1 above, and further in view of Ueno et al. US 20090081040.
Regarding claim 5, Smith discloses:
wherein from among a positioning recess for positioning the O-ring (Fig 3: 40 have recess where the 22 are inserted) provided between the first flange and the at least one intermediate ring (Fig 3: 34 have recess where the 22 is inserted between 50 and 34) and 
a positioning recess for positioning the O-ring provided (Fig 3: 40 have recess where the 24 are inserted) between the second flange and the at least one intermediate ring (Fig 3: 40 have recess where the 24 is inserted between 50 and 40).
However, Smith is silent as to:
one of the positioning recesses positions the O-ring such that a spring constant in an axial direction is smaller than a spring constant in a radial direction, and 
the other positioning recess positions the O-ring such that a spring constant in the radial direction is smaller than a spring constant in the axial direction.
From the same field of endeavor, Ueno teaches the elastic modulus of damping members 60 (an O ring) can be changed through the void ratio, the weaving direction, the outer diameter of the wire. The void ratio and diameter of the damping member can be changed to receive desired damping characteristic. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the channels and diameter of the damping o rings of Smith through routine optimization to dampen vibrations (Par 10) (MPEP 2144.05 (II A-B)).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith US 20190285209 and Matsuki et al. JP2010169102, as applied to claim 1 above, and further in view of Hamochi US 20120128484.
Regarding claim 6, Smith discloses:
the at least one intermediate ring opposed to the mounting holes has notches (Fig 3: Space between 36 and 60).
However, Smith is silent as to:
wherein one of the first flange and the second flange has mounting holes for mounting fixing screws for fixation to a vacuum chamber (Fig 1a: 28 mounts the damper to the other parts of the pump).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Smith to have the bolt and hole mounting method of Hamochi as another way of securing the damping device to the pump to suppress the vibrations of the pump (Par 68).
The combination would result in: the at least one intermediate ring opposed to the mounting holes has notches for releasing heads of the fixing screws when the fixing screws are mounted, the notches being provided at a point corresponding to the mounting holes.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith US 20190285209 and Matsuki et al. JP2010169102, as applied to claim 1 above, and further in view of Quartarone et al. US 20110254263.
Regarding claim 8, Smith discloses all of the above limitations. However, Smith is silent as to:
wherein the at least one intermediate ring comprises multiple intermediate rings stacked in an axial direction of the first flange, 
the first flange partially includes an annular part having an inner surface disposed over outer surfaces of the intermediate rings, and 
the vacuum pump further comprises a second O-ring between the outer surface of the intermediate ring and the inner surface of the annular part.
From the same field of endeavor, Quartarone teaches: 
wherein the at least one intermediate ring comprises multiple intermediate rings stacked (Fig 5: 519 and 543 are an intermediate ring stack) in an axial direction of the first flange (Stacked in the direction of 505), 
the first flange partially includes an annular part having an inner surface disposed over outer surfaces of the intermediate rings (505 has an inner surface over the outer surface of rings 519 and 543), and 
the vacuum pump further comprises a second O-ring between (531) the outer surface of the intermediate ring and the inner surface of the annular part (531 between 505 and 543).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Smith to have another intermediate ring to increase the number of intermediate components to increase the number of frequencies at which an effective damping of the vibrations generated (Par 61). 
Regarding claim 9, Smith discloses all of the above limitations. However, Smith is silent as to:
wherein from among the intermediate rings stacked in the axial direction of the first flange, 
the upper intermediate ring partially includes an annular part having an inner surface-6- disposed over an outer surface of the intermediate ring disposed under the upper intermediate ring, and 
the vacuum pump further comprises a second O-ring between the outer surface of the lower intermediate ring and the inner surface of the annular part.
From the same field of endeavor, Quartarone teaches: 
wherein from among the intermediate rings stacked in the axial direction of the first flange (Fig 5: 519 and 543 are an intermediate ring stack), 
the upper intermediate ring (543) partially includes an annular part having an inner surface-6- disposed over an outer surface of the intermediate ring disposed under the upper intermediate ring (545 connects to 519), and 
the vacuum pump further comprises a second O-ring (541) between the outer surface of the lower intermediate ring and the inner surface of the annular part (541 between 543 and 519).
This claim is covered by the modification made in claim 8.
Regarding claim 10, Smith discloses all of the above limitations. However, Smith is silent as to:
wherein the inner surface of the annular part has a plurality of protrusions spread in a circumferential direction of the inner surface, 
the protrusions extending toward the second O- ring.
From the same field of endeavor, Quartarone teaches: 
wherein the inner surface of the annular part has a plurality of protrusions spread in a circumferential direction of the inner surface (Fig 1B; Par 25: 113a), 
the protrusions extending toward the second O- ring (Fig 1B; Par 25: 113a).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Smith to have the teeth protrusions on the rings and flanges to provide a tight fit when there is a minimum compression (Par 32).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747